DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims and title thereby overcoming previous rejections under section 112 and objections.  Support for said amendments is found in the original filing.  No new matter is added.
The remarks filed 5/7/2021 are not persuasive for the reasons more fully below set forth.  The rejections for obviousness double patenting are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,435,634 in view of Aalto et al (US 9,469,583) or in the alternative over Abhari et al (US 2014/0303057)
The issued patent claims the same fluid as the instant claimed invention as well as claiming certain overlapping ranges and claims said fluid made by the claimed process steps along with certain overlapping ranges of boiling ranges, etc.  The issued -1 and a hydrogen treat rate up to 200 Nm3/ton of feed) where said fluids are used as drilling fluid, fracturing fluid, as well as the various uses set forth in instant claims 3 and 14 rendering obvious to one of ordinary skill in the art at the time of filing the invention to try to use said fluids for such uses.  To wit:
Aalto et al (US 9,469,583) published 10/18/2016 with an effective filing date of 1/3/2014 (preceding the instant effect filing date)  Aalto discloses a fluid composition comprising 40-50 wt.% C14 paraffin and 35-45 wt.% C15 paraffin produced from biological raw material (Abstract)(i.e. 75-95 wt.% paraffinic) 
The composition is produced by hydro treating a raw material of biological origin to obtain a hydro treated product comprising an paraffin and isomerizing the hydro treated product to obtain and isomerized product comprising iso paraffin and separation of the composition by distillation (C2 L40-51) The composition is prepared by hydro deoxygenation  of biological raw materials including vegetable oils followed by isomerization with hydrogen and catalysts under pressure and elevated temperature.  The process steps may be performed in the same vessel or separate vessels and in the same or different reaction zones and may be concurrent or countercurrent followed by distillation and fractionation (C4 L10-55 C5 L20-33)  
The total iso paraffinic content of the composition is more 99 wt.% (C3 L5-15) aromatic are less than 500 ppm by wt. (C3 L25-35)  

    PNG
    media_image1.png
    723
    606
    media_image1.png
    Greyscale



Table 12 shows several iso paraffinic fractions having the claimed boiling point
The iso paraffin fractions are shown in Table 8 which shows a fraction having 260-285 initial and final boiling point.  This fraction is shown in table 12 to have a flash point of 133 °C rendering obvious the claimed flash points.  
The composition has more than 93 % iso paraffin (See claim 1 reference) or more than 97 wt. % (See claim 15 of reference)  aromatic less than 500 ppm (See claim 7 reference) has a boiling point in a range of 240-260° (see claim 9 reference or 245° to 255°C (see claim 10 reference) 
The composition is suitable for use as a solvent (See claim 11 reference) or a drilling mud composition, etc. (See claim 14 reference)   
The claims are directed to a product by process and the patentability is determined by the product itself esp. if the product can be made by different processes.  The claim says “obtainable by”; the examiner maintains the composition can be obtained by more than once process.  MPEP 2113   
The iso paraffin is formed from the claimed biological vegetable oil feed stock which is hydro deoxygenated as in the instant claims followed by isomerization with a catalyst as in the instant claims, the step of isomerization/hydro treating is repeated with hydrogen (i.e. hydrogenated) under pressure and LHSV similar overlapping the claimed ranges with similar temperatures and then distilled and fractionated as in the instant claims.  The steps may be performed in the same or different reactors in various order etc. as in the instant claims.  
use as a solvent in coating, paint, surface treatment agent, in and adhesive applications (C2 L30-40) as well as oil field chemical, drilling mud, paper processing chemical lubricant functional fluid, etc. (C3 L40-60). 
Alternatively in view of:
Abhari et al (US 2014/0303057) discloses a bio derived paraffin fluid with biodegradability of at least 40%(Abstract) The paraffinic fluid is made by hydro deoxygenation and has less than 1 wt.% aromatic and In some embodiments the paraffin is isomerized to from iso paraffin [0015] where the iso paraffin ratio to normal paraffin ratio can be 1:1 to about 30:1 (overlapping the claimed range of iso-paraffin content of more than 95 wt. % and more than 98 wt.% and overlapping and meeting the claimed ratio of n- to iso- paraffin of claims 4 and 10 of at least 12:1)
The hydro isomerized product may have less than 0.1 wt. % aromatic [0051] 
The iso-paraffin product is a high purity iso-paraffin having properties such as those similar to ISOPAR L, M or V [0126] Table 1 showing initial boiling point and final boiling point and flash point within the claimed ranges  esp. for Hi CT 3 and Hi CT 4 where Hi Cut 4 has flash point of 121°C, initial boiling point of 228°C and end boiling point of 281 with boiling range of 53°C within the range of the instant claims (i.e. claim 1, 4,  and 15) and HI BTMS has initial boiling point of 273° and final of 304° and flash point of 124 °C saturates 99.7and 0.3 aromatics (Table 1) also within the claimed boiling ranges and flash point.  

    PNG
    media_image2.png
    497
    589
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    550
    1057
    media_image3.png
    Greyscale

Where the saturates are greater than 99 % and aromatic less than 1 % and the cuts are iso paraffin fluid fractions.

The iso paraffin are biodegradable of about 80% over 23 days [0050] as such the examiner maintains this meets the claim limitation and renders obvious the limitations for biodegradability of at least 60 % at 28 days. 
The product is made by hydro deoxygenation of a bio based feed [0111] such as bio based fatty acids [0034] vegetable oils [0037] The hydro de oxygenation occurs at 200-400°C with suitable catalysts,  at 0.3 or 5 LHSV h-1 such as 0.5 to 5 h-1 with GOR 250NI/L to 1500 NI/L gas to oil ratio at 50 bar or 150 bar [0041] (overlapping the conditions of claim 1 and 12)  The product is hydro isomerized at 200-500°C or with a catalyst [0047] at 30-160 bar and 100NL/L to 1000 NL/L and LHSV of 0.2 hr-1 to about 5 hr-1 [0048] 
The composition is suitable for use as a drilling fluid and fracturing fluid [0105-0110] and meets all the performance parameters presently provided by the petroleum based drilling fluids [0129]  The composition is suitable for use as an industrial cleaning fluid [0093] a lubricating base oil [0095] a metal working fluid [0090] a dry cleaning fluid [0081] a solvent [0083-0087] 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to try to use said fluid of the issued patent having the same/similar properties as the cited prior art as drilling fluid, fracturing fluid, as well as the various uses set forth in instant claims 3 and 14 rendering such uses as the cited prior art teaches these fluids are suitable for said use.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Response to Arguments
Applicant's arguments filed 5/7/2021 have been fully considered but they are not persuasive. 
The applicant argues that one would look to examples in Aalto and that the composition and process of making differ from Aalto such that one would not combine Aalto to arrive at the claimed invention due to the aromatic content not being the same    This is not persuasive.  Aalto is cited not for how to make the composition but to show that compositions such as those of the claimed invention in the issued patent having almost all of the same/overlapping properties and features are used in processes of lubrication/solvation.  The teachings of the reference are not limited to the examples.   “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
Applicant argues Abhari relates to a mixture of two products and therefore does not represent a similar composition to the patent such that one would use the composition in the claimed method similarly arguing that the composition of Abhari does not have the same aromatic content. Abhari is cited not for how to make the composition, etc., but to show that compositions such as those of the claimed invention in the issued patent having the same/overlapping properties and features are used in In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
Both references teach overlapping ranges of aromatics as more fully above set forth (i.e. Aalto aromatic are less than 500 ppm by wt. (C3 L25-35)  Abhari teaches less than 1 wt.% aromatic and The hydro isomerized product may have less than 0.1 wt. % aromatic [0051]) As such this is not a distinguishing feature esp. when the remaining claimed features (boiling range, isoparaffin content, biodegradability, and that it is made by similar processes) are present in the cited reference.  One of skill in the art would find it obvious to use similar compositions in similar processes as more fully above set forth – i.e. it is obvious to use the composition of the patent is such a process such as lubrication/solvation.  
The applicant appears to submit an argument that the aromatic content of less than 100 ppm aromatic by weight is critical to its use as a lubricant; said argument is not supported by evidence.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In response to applicant's arguments, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying the prior office action.  For Example:
Wittenbrink (US 6,096,940) teaches that the degree of branching affects the biodegradability of a hydrocarbon product. As such it cannot be said that all isoparaffin products will necessarily possess the claimed biodegradability in combination with the claimed boiling range which is also known by those of skill in the art (typically increased branching and chain length will affect boiling range).
Knuuttila et al (US 8.048, 290) while teaching hydro deoxygenation of fatty acid and triglycerides followed by isomerization and hydro finishing to form iso paraffins, does not teach the hydro finishing conditions of the instant claims.
Wiersma, Turfboer, Riemersma, Morsink (WO2015/044287) discloses a FT gas oil fraction of where at least 98 wt.% have 12 to 20 carbon atoms (P3 L20-32) the iso 
Harlin et al (US 2011/0087058) discloses a process for deoxygenation of biological materials to form biofuel, blend stock, solvents, etc. to product hydrocarbons (Abstract) the material hydro deoxygenated includes triglycerides and fatty acids [0029] including vegetable oils [0055][0027, 0029](hydro deoxygenation)   after hydro deoxygenation the products may be isomerized and then hydro finished [0051] the deoxygenation yields primarily paraffinic hydrocarbons [0065] with a catalyst [0073] followed by isomerization [0078] followed by optional hydrofinishing.  When only paraffinic hydrocarbons are desired optional hydro finishing the product may be needed and can be performed with an conventional methods using hydrogenation catalysts at temps of 80-360°C at 10-150 bar [0082] and yields isoparaffinic hydrocarbons suitable as high quality fuels etc. [0088] 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PAMELA H WEISS/Primary Examiner, Art Unit 1796